DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a Patent No. 11200461, published 12/14/2021, which is acknowledged.
Drawings
The drawings were received on 11/08/2021.  These drawings are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11200461. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation in the instant claims an overlapping scope that are consider boarder in scope in comparison to those disclosed in the claims of the patented case as highlighted in the tables below. 

Instant Application: 
17521548
Examiner notes/remarks
Patent No. 11200461
Claim 1
A system comprising:
one or more processors; memory configured to store instructions, the instructions, when executed by the one or more processors, to cause the one or more processors to: 


determine two or more models from a library of predictive models, each model of the two or more models trained with a training dataset and validated with a testing dataset; 






test the two or more models during a monitoring period, the monitoring period comprising a time frame associated with a monitoring period dataset;


perform residual modeling on each model in the two or more models during the monitoring period, to determine a list of input features that contribute to a residual for each model of the two or more models; 





rank the list of input features to generate a ranked list of input features; 































generate a feature report identifying each input feature and corresponding classification, the feature report further comprising a classification of each input feature on a scale that ranges from exogenous to endogenous along with probabilities associated with classifications based on counts or weighted counts for the input features; 


and display the feature report on a display device including each input feature on the scale that ranges from exogenous to endogenous along with the probabilities associated with the classifications.
Examiner notes:
The system and apparatus limitations are considered are not patentably distinct from each other because the recitation in the instant claims an overlapping scope






Providing limitations and the determining limitations are considered are not patentably distinct from each other because the recitation in the instant claims an overlapping scope; where the patented case has limitations that are narrower in scope than the instant application




The testing limitations are considered are not patentably distinct from each other because the recitation in the instant claims an overlapping scope




Providing limitations are considered are not patentably distinct from each other because the recitation in the instant claims an overlapping scope; where the patented case has limitations that are narrower in scope than the instant application




The limitations are directed to generating a rank list of input features are considered are not patentably distinct from each other because the recitation in the instant claims an overlapping scope; where the patented case has limitations that are narrower in scope than the instant application




The classifying limitation are directed to narrower elements in the patented case that anticipate the boarder scope recited in the instant case. 





























The generating limitations are considered are not patentably distinct from each other because the recitation in the instant claims an overlapping scope









The displaying limitations are considered are not patentably distinct from each other because the recitation in the instant claims an overlapping scope









Claim 1

An apparatus comprising:
memory; and
logic circuitry coupled with the memory to:




provide a set of two or more models from a library of predictive models into the memory, each model trained with a training dataset and validated with      a testing dataset, wherein the two or more models comprise unique models;





test the set of two or more models during a monitoring period, the monitoring period comprising a time frame associated with a monitoring period dataset;


perform residual modeling on each model in the set of two or more models during the monitoring period, to determine a list of input features that contribute to a residual for each model of the set of two or more model, wherein the residual comprises a difference between a result predicted by each model and an expected result;



perform a voting process to rank the list of input features determined from  the residual modeling, the rank of each input feature based on a count or a weighted count associated with each input feature, the count or the weighted count based on votes received from each of the two or more models of the set of two or more models, and wherein each vote corresponds with a feature input contributing to a residual of a model;

classify the list of input features, based on a causation threshold and the count or the weighted count, as exogenous or endogenous, wherein a particular input feature of the list of input is classified as exogenous if the count or the weighted count for the particular input feature is above the causation threshold, or is classified as endogenous when the count or the weighted count for the particular input feature is at or below the causation threshold, wherein the input features classified as exogenous are features related to environmental factors external to a particular model, and input features classified as endogenous are related to the training dataset, the testing dataset, the particular input feature, or a combination thereof; 



generate a feature report identifying each input feature and corresponding classification, the feature report further comprising a classification of each feature input     feature on a scale that ranges from exogenous to endogenous along with probabilities associated with classifications based on the counts or the weighted counts for the input features; 



and display the feature report on a display device including each input feature       on the scale that ranges from exogenous to endogenous along with the probabilities associated with the classifications.


Claim 12
See Notes above.
Claims 12 and 10 recite similar limitations and are rejected under the same rationale highlighted in the table above
Claim 10



Allowable Subject Matter
Claims 1-20 are consider allowable. 
The following is an examiner's statement of reasons for allowance:

Claims  and 10 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 and 10 as a whole with regards to technical features recited by the claim limitations including: “the monitoring period comprising a time frame associated with a monitoring period dataset; perform residual modeling on each model in the two or more models during the monitoring period, to determine a list of input features that contribute to a residual for each model of the two or more models; rank the list of input features to generate a ranked list of input features; generate a feature report identifying each input feature and corresponding classification, the feature report further comprising a classification of each input feature on a scale that ranges from exogenous to endogenous along with probabilities associated with classifications based on counts or weighted counts for the input features; and display the feature report on a display device including each input feature on the scale that ranges from exogenous to endogenous along with the probabilities associated with the classifications.” as recited by exemplar claim 1.
	The closest prior arts, listed below, discloses:
Purdy et al. (US Pub. No. 20170262770): generating predictive models using a distinct set of exogenous and endogenous features; and using the factors to computing predictive rankings. 

Lin et al. (US Pub No. 2012/0284213): teaches predictive analytics as the process for extracting information to build a model; where the training data can be large and process for extracting features can be used in building a repository of trained predictive models. The training process involves the use of threshold to select data for updating the parameters and features associated with a selected model. The selection of the features can be processed based on a set of training functions used to classify data based on the identified features and change in accuracy score/residual score. 

Vengalayapalli Kichagari (US Pub. No. 2020/0210856): teaches using a modeling process to select of variables form a larger set including internal and external data attributes; where the attributes can be merged into variables that can be used to cluster information together; and using a probability of the predictive response that is model based on the linked internal and external attributes associated with a variable group/type; where the set of selected variables can be assigned scores associated with variable category based on correlation of information.

Zhang et al. (NPL: “Sequence Based Prediction of Antioxidant Proteins Using a Classifier Selection Strategy”): teaches the feature extraction process strategy to identify and classify significant factors the influence a modeled system. The feature extraction is done based on selecting features that can contribute to improving the classification accuracy of a classifier based on the rank features obtained based on weights and the ability of the feature subset to produce the optimal classifier. 

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning. 
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koncz et al. (NPL: “An approach to feature selection for sentiment analysis”): teaches the use of information gain to rank features. 
Lamirel et al. (NPL: “Optimizing text classification through efficient feature selection based on quality metric”):teaches Endogenous data features represent the ones being used during the clustering process. Exogenous data features represent either complementary features or specific validation features. And building classifier clusters based on the score of the features; and ranking features regarding to the testing phrase of the modeling process.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/              Examiner, Art Unit 2129